People v Holliday (2020 NY Slip Op 04576)





People v Holliday


2020 NY Slip Op 04576


Decided on August 19, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 19, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
JOHN M. LEVENTHAL
SYLVIA O. HINDS-RADIX
HECTOR D. LASALLE, JJ.


2018-07446

[*1]The People of the State of New York, respondent,
vDorian Holliday, appellant. (S.C.I. No. 17-01217)


Mark Diamond, New York, NY, for appellant.
Anthony A. Scarpino, Jr., White Plains, NY (William C. Milaccio and Steven A. Bender of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Westchester County (Michael A. Martinelli, J.), rendered March 14, 2018, convicting him of attempted criminal possession of a weapon in the second degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's contention that an order of protection was improperly imposed upon him is unpreserved for appellate review (see People v Williams, 27 NY3d 212), and we decline to review it in the exercise of our interest of justice jurisdiction (see People v Torres, 179 AD3d 1102).
BALKIN, J.P., LEVENTHAL, HINDS-RADIX and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court